Citation Nr: 0200457	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had military service from August 1968 to March 
1973.  He died in October 1999.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Washington, D.C. Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A May 6, 
2000 rating decision denied service connection for the cause 
of the veteran's death, including service connection for the 
cause of death based on exposure to herbicides.  As well, the 
RO denied entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  In May 20, 2000, the RO, by rating decision, granted 
eligibility for Dependents' Educational Assistance pursuant 
to the provisions of Chapter 35.  

In November 2001, a hearing conducted by the undersigned at 
the Board of Veterans' Appeals in Washington, D.C. was 
conducted.  A transcript of the hearing is of record.  At the 
hearing, the appellant withdrew from appellate consideration 
the issue of entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.  Additionally, she withdrew from 
appellate consideration the issue of entitlement to service 
connection for the cause of death based on herbicide 
exposure.  Further, she raised the issue of entitlement to 
DIC pursuant to the provisions of 38 U.S.C.A. § 1151, 
alleging VA's failure to prevent a head injury during the 
veteran's terminal hospitalization at a VA medical facility.  
This matter is referred to the RO for any action deemed 
appropriate.



FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
October 1999, at age 52, from recurrent squamous cell 
carcinoma of the head and neck.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
100 percent disabling.

3.  A malignant tumor was not present in service or 
manifested during the first postservice year.

4.  A disability of service origin or a disability 
proximately due to or the result of or aggravated by a 
service-connected disability is not shown to have caused 
death or played any part in death.  

5.  No complex or controversial medical question is presented 
by the evidence of record.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. § 3.312 
(2001).

2.  An independent medical expert opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The death certificate shows that the veteran died in October 
1999, at age 52, from recurrent squamous cell carcinoma of 
the head and neck.  No other cause of death is listed.  An 
autopsy was not performed.  At the time of his death, service 
connection was in effect for PTSD, evaluated 100 percent 
disabling since October 7, 1996.  

Service medical records are negative for malignant tumors.  

No general medical disorders were noted on a VA examination 
performed in August 1973.  On VA psychiatric examination in 
August 1973, the diagnosis was psychoneurosis, unclassified.  

A VA psychiatric examination was performed in December 1984.  
The primary diagnosis was alcohol dependence.  An additional 
diagnosis was generalized anxiety disorder with depressed 
mood. 

The veteran was hospitalized at a VA medical facility from 
July 1985 to August 1985.  It was reported that he had been 
hospitalized by VA on previous occasions during the period 
from 1978 to 1985 for alcohol detoxification.  There was 
noted to be a history of epilepsy since childhood.  The 
diagnoses on Axis I were alcohol withdrawal state and alcohol 
dependence and abuse.  The diagnosis on Axis II was passive-
aggressive traits.  The diagnosis on Axis III was history of 
seizure disorder.  

Subsequent VA clinical records through 1996 reflect the 
veteran's treatment for alcohol abuse, depression, a seizure 
disorder and Dilantin toxicity.  According to a November 1987 
outpatient treatment entry, the veteran stated that seizures 
were only present after binge drinking.  He indicated that he 
had never had seizures prior to drinking.  The veteran was 
hospitalized in March 1990.  The diagnoses included alcohol-
related seizure.  

A VA psychiatric examination as performed in November 1996.  
Mental status examination showed that the veteran had a very 
depressed affect.  He was found to be oriented in all 
spheres.  There was no problem with long-term memory.  
Immediate memory seemed impaired.  Judgment seemed impaired 
in that the veteran had not been able to avail himself of 
treatment for his psychiatric condition.  Insight seemed to 
be limited in that, at some level, the veteran seemed to 
appreciate the depth of his problems, but did not seem to 
relate his problems to Vietnam experiences.  It was noted 
that he suffered from a seizure disorder and was presently on 
Dilantin, provided by a VA neurology department.  The 
diagnosis was PTSD.  

A report, dated in March 1997, was signed by three VA 
physicians.  It verifies that the veteran's PTSD had been 
present since his original claim for benefits made several 
months after service separation in 1973.  It was noted that 
PTSD was the same disorder and a continuation of the 
following:  service-connected psychoneurosis, unclassified; 
anxiety neurosis with depression; and generalized anxiety 
disorder with depressed mood.

Of record are VA inpatient treatment reports, dated from 
December 1993 to February 1998.  They reflect the veteran's 
treatment for alcohol dependence, a seizure disorder and 
Dilantin toxicity.  

The veteran was hospitalized at a VA medical facility from 
December 30, 1998 to January 13, 1999.  It was noted that he 
had a one-month history of tongue pain and that a biopsy at a 
dental clinic had shown poorly differentiated squamous cell 
carcinoma.  He underwent a right near total glossectomy, 
right modified radical neck dissection, left selective supra-
omohyoid neck dissection with pectoralis flap reconstruction 
and a tracheotomy with multiple dental extractions.  
Subsequent VA outpatient and inpatient treatment records 
through September 1999 reflect the veteran's postoperative 
follow-up care, including speech pathology services and 
management of nutritional deficiency.  He also received 
treatment for a seizure disorder.  

The veteran was admitted to a VA medical facility on October 
5, 1999 after having been found to be hyponatremic (sodium-
114) during routine laboratory tests.  He had been receiving 
outpatient weekly methotrexate for recurrent stage IV oral 
cavity cancer.  The veteran had been hyponatremic in the 
past, but never as extreme as during the period just shortly 
before the current admission.  A consultation by the renal 
service was requested because the cause of hyponatremia was 
unclear; however, the condition corrected during 
hospitalization.  He was found to have an elevated Dilantin 
level at 34.  He fell on October 13, 1999 and suffered a head 
laceration.  A CT scan was negative for a bleed.  He was also 
found to be hypoxic, and a chest film revealed pleural 
effusion.  Thoracentesis disclosed serosanguineous fluid, but 
the cytology was negative.  He had cardiac arrest on the 
October 14, 1999 and was pronounced dead later that day.  

The report of terminal hospitalization notes that the chief 
complaint on admission was low sodium.  The primary reason 
and diagnosis resulting in hospitalization is listed as 
squamous cell carcinoma of the oral cavity.  Additional 
diagnoses reported were left pleural effusion, etiology 
unknown; hypoxia; fall with head laceration.

A hearing was held at the Board in November 2001 before the 
undersigned Board Member.  The appellant's representative, by 
and on the appellant's behalf, claimed that the veteran was 
admitted to the terminal period of hospitalization in October 
1999 for treatment of decreased sodium level, or 
hyponatremia, rather than oral cancer.  He asserted that 
hyponatremia might have produced cardiac arrest resulting in 
the veteran's death.  Further, the appellant maintained that 
the veteran died because of seizures and possibly a seizure-
induced head injury; that a seizure disorder was due to 
alcohol dependence; and that alcohol dependence was 
attributable to service-connected PTSD.  As well, she argued 
that the veteran's noncompliance with Dilantin administration 
might have played a part in his death since he sometimes took 
more and sometimes took less than the therapeutic dosage of 
Dilantin.  Further, she testified that the veteran cooperated 
with his doctors and took his anti-seizure medication during 
his terminal hospitalization.  

At the hearing, the veteran's representative argued that the 
cause of the veteran's death was unresolved and requested 
that the question of the cause of the veteran's death should 
be referred for the opinion of an independent medical expert.  
The undersigned Board Member stated that the record would be 
held open for 30 days to provide an opportunity for the 
appellant and her representative to submit medical evidence 
regarding the cause of the veteran's death.

Received at the hearing was a copy of material printed from a 
website.  It relates the uses of Methotrexate and precautions 
involved with the injection of that medication.  The 
appellant provided a waiver of initial RO consideration of 
this material.  

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, she is entitled to the version of the applicable 
criteria most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claims.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statement of the case furnished the appellant, the RO has 
notified her of the information and evidence necessary to 
substantiate her claims.  Pertinent post-service medical 
records have been associated with the record.  Furthermore, 
the appellant has had the opportunity to testify at a 
hearing.  There is no indication that additional evidence 
exists and can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO for 
further consideration under the new law and regulations, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The applicable criteria pertaining to service connection for 
the cause of death provide as follows:  

(a)	General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 
(b)	Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 
(c)	Contributory cause of death. 
(1)	Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
(2)	Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 
(3)	Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 
(4)	There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §  3.312 (2001).

When, in the judgment of the Board, expert medical opinion, 
in addition to that available within the Department, is 
warranted by the medical complexity or controversy involved 
in an appealed case, the Board may secure an advisory medical 
opinion from one or more independent medical experts who are 
not employees of the Department.  38 U.S.C.A. § 7109(a) (West 
1991).

The medical evidence shows that oral cancer, the condition 
which brought about the veteran's death, was first confirmed 
about 25 years after the veteran's military service, and the 
appellant does not contend otherwise.  There is no medical 
opinion in the record showing that oral cancer was present 
during military service or manifested within the first 
postservice year.  It is contended that hyponatremia, rather 
that cancer of the oral cavity, was actually the condition 
which necessitated the veteran's terminal period of 
hospitalization in October 1999.  In turn, it is claimed that 
hyponatremia produced cardiac arrest and death.  Further, it 
is maintained that service-connected PTSD brought about the 
veteran's death, in that service-connected PTSD produced 
alcoholism; in turn, it is contended that alcoholism led to a 
convulsion and that the convulsion caused a head injury which 
resulted in the veteran's death.  Additionally, it is argued 
that the veteran's noncompliance with Dilantin may have 
played a part in his death.  

Here, the death certificate lists cancer of the head and neck 
as the only cause of death.  At the appellant's personal 
hearing, the undersigned Board Member informed the appellant 
of the advisability of submitting medical evidence 
demonstrating that a condition other than oral cancer 
produced the veteran's death.  Although the record was kept 
open for a period of time following the personal hearing, the 
appellant submitted no additional medical evidence.  

The appellant's assertion to the effect that a head injury 
caused death amounts to a medical opinion.  As a lay person, 
the appellant is not competent to offer a medical opinion 
concerning the cause of her husband's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No competent medical 
evidence has been presented showing that a head injury was 
the cause of death or that it played any part in producing 
death.  

Additionally, there is no medical evidence that service-
connected PTSD in any way impeded the veteran from seeking 
treatment for oral cancer, despite some reduction in insight 
and judgment attributed by a VA psychiatrist to the veteran's 
PTSD.  In this regard, the record shows that the veteran 
underwent surgical treatment soon after the discovery of his 
oral cancer, and received ongoing postoperative follow-up 
thereafter.  There is no indication from treatment entries 
that the veteran failed to comply with measures provided for 
treatment of his oral cancer.  Indeed, in testimony, the 
appellant pointed out that the veteran was compliant in 
seeking treatment and cooperating with physicians in the care 
of his terminal illness.  In this case, the record does not 
demonstrate that a service-connected condition aided or lent 
assistance to the production of death or in any way 
contributed to death.  Accordingly, no basis is provided for 
a grant of service connection for the cause of the veteran's 
death on the grounds that a service-connected disorder was a 
contributory cause of death.

Although the appellant maintains that the cause of the 
veteran's death is unclear and points to various conditions 
or events reputedly producing death, the medical evidence of 
record demonstrates that oral cancer is the only cause of 
death.  She has provided no medical evidence to the contrary.  
No controversial or complex medical question is presented 
warranting the referral of this case for the opinion of an 
independent medical expert.  

For all the foregoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C. § 5107(b) (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991). 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

